Order issued September 2 .0 2012




                                              In The
                                  (Court uf Apprats
                         JIri1fl Distrirt uf r:cas at Dallas
                                       No. 05-11-00731-CV


        CONSTANCE GIBSON, AS NEXT FRIEND OF M.G., A MINOR, Appellant

                                                 V.

                GARLAND INDEPENDENT SCHOOL DISTRICT, Appellee


                                            ORDER

        Appellant's agreed motion to extend the time for filing a motion for rehearing in this

cause is GRANTED. The Clerk is directed to file the motion for rehearing as of September 13,

2012.